Citation Nr: 0126966	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  91-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as other than post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for tinea infections, 
claimed as jungle rot on the feet, face, and groin.

4.  Entitlement to service connection for a skin disorder of 
the arms, legs, face, and ears, claimed as a result of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the issues on appeal.  

The case has been remanded for further development in August 
1991, May 1994, March 1995, and April 1998.  The claims 
folder was subsequently transferred to the Montgomery, 
Alabama RO.  It is now before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  An acquired psychiatric disorder, other than PTSD, for 
which service connected can be granted was not shown in 
service nor was a psychosis shown within one year following 
separation therefrom.  There is no competent evidence which 
would suggest that the veteran's personality disorder became 
worse during his military service.

3.  The veteran's current psychiatric disability other than 
PTSD, to include emotionally unstable personality, 
personality disorder, adjustment disorder, borderline 
personality, somatization disorder, chronic adjustment 
disorder, dysthymia, and a factitious disorder, are not shown 
to be reasonably related to service or any event or 
occurrence therein.

4.  The veteran served on a Destroyer patrolling the waters 
of Vietnam during 1965; he reported that he performed rescue 
duties in the water; such duty is consistent with the 
objective record with respect to the veteran's ship.

5.  PTSD has been diagnosed based on his in-service 
stressors.

6.  There is no in-service evidence of a skin disorder 
characterized as jungle rot.

7.  The post service medical evidence does not relate the 
veteran's diagnoses of tinea pedis or tinea cruris with any 
event or occurrence on active duty service.

8.  A skin disorder of the arms, legs, face, and ears is not 
currently shown based on the evidence submitted for the 
record.

9.  The veteran's currently diagnosed tinea infections of the 
skin are not recognized by VA as causally related to exposure 
to herbicide agents used in Vietnam; nor are they shown to be 
etiologically or causally related to active duty service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, claimed as other than 
PTSD, was not incurred in or aggravated by active service; a 
psychosis may not be presumed to have been incurred in 
service; and a personality disorder is not a defect for which 
service connection can be granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2001).

2.  With resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

3.  Tinea infection, claimed as jungle rot of the face, feet, 
and groin, is not shown to be incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A skin disorder of the arms, legs, face, and ears, 
claimed as a result of exposure to Agent Orange, is denied.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Other than PTSD

The veteran claims that he is entitled to service connection 
for a psychiatric disorder.  Service medical records reveal 
that he was treated for an emotionally unstable personality 
in service and was discharged from military duty as a result.  
In a September 1966 psychiatric evaluation, the examiner 
noted that the veteran had been having problems since he was 
at least 12 years old and probably before, which was not 
aggravated by military service.  His separation examination 
dated in November 1966 reflected a diagnosis of sociopathic 
personality disorder.  

Post service medical evidence shows that the veteran filed a 
claim for "nerves" shortly after service separation.  A 
July 1968 VA examination reflected a diagnosis of emotionally 
unstable personality.  The RO denied the veteran's claim by 
rating decision dated in August 1968 on the basis that a 
personality disorder was a constitutional or development 
disorder and not a disability for VA purposes.  He did not 
disagree and that decision became final one year later.

The veteran was hospitalized in September 1974 for a 
personality disorder and the RO again denied a claim for 
"nerves" by rating decision dated in March 1975.  He did 
not disagree and that decision also became final.  In an 
August 1985 private psychiatric consultation, the veteran 
complained of feeling anxious, difficulty sleeping, increased 
appetite, and depression.  He reported a serious automobile 
accident in August 1984, family difficulties, his wife's 
nervous breakdown in October 1984, and financial 
difficulties.  The only mention of military service was a 
report of past psychiatric care at the time of service 
discharge.  After a mental status examination, the diagnosis 
was adjustment disorder with mood mixture of anxiety and 
depression.  

In February 1990, the veteran filed a claim for nerves, 
psychosis, and PTSD.  The RO apparently considered this a 
claim only for PTSD and denied the claim by rating decision 
dated in April 1990.  In a September 1990 hearing, the 
veteran testified that he had no emotional problems prior to 
entering service.  He reported that he started having a hard 
time remembering things in service and did not feel good.  He 
related that he had an out of body experience, and was 
attacked by another patient, but had a hard time remembering 
the specific incidents.  He further testified about 
complaints associated with PTSD and indicated that he had 
very few recollections about military service.  

In September 1991, the veteran was hospitalized primarily for 
low back complaints but was also noted to have a history of 
mild dementia and a somatization disorder.  In an October 
1991 follow-up back treatment note, he was diagnosed with, 
among other things, a somatization disorder and undefined 
back pain.  In July 1991, a diagnosis of PTSD was noted.  He 
was hospitalized again in July 1995 with diagnoses of 
somatization disorder, PTSD, and dementia.  In December 1996, 
he was hospitalized with somatization disorder, PTSD, and 
borderline personality, in addition to other non-psychiatric 
disorders.

In a January 1999 Social Security disability psychiatric 
evaluation, the examiner diagnosed PTSD, by history, 
intermittent explosive disorder by history, chronic 
dysthymia, and personality disorder, not otherwise specified, 
with passive aggressive, dependent, narcissistic, antisocial, 
and paranoid traits.  The examiner noted that the veteran 
displayed inconsistent concentration abilities during the 
interview and attributed his feelings of depression, 
despondency, and suicidal ideation to the Vietnam War.

In August 1999, the veteran was hospitalized with diagnoses 
of possible PTSD, probable factitious disorder, depression, 
not otherwise specified, and personality disorder, not 
otherwise specified.  The treating physician reflected that 
the veteran's story was not consistent and extremely 
unlikely.  In a detailed psychiatric consultation report 
dated in August 1999 (undertaken after hospital discharge), 
the examiner reviewed five volumes of clinical records and 
interviewed the veteran.  After a detailed review, the final 
diagnoses included personality disorder, mixed features, 
rule/out disinhibition syndrome due to traumatic brain 
injury, and a preoccupation with PTSD, which the examiner 
indicated might be an opportunistic way for the veteran to 
justify his behavior.  

The veteran was hospitalized in February 2000 with complaints 
of PTSD symptoms.  He was diagnosed with adjustment disorder 
with depressed mood, somatization disorder, PTSD by self-
report, and personality disorder, not otherwise specified, 
with histrionic and dependent traits.  The treating physician 
questioned a diagnosis of PTSD.  In February 2000 
psychological testing, the results were consistent with 
somatization disorder and personality disorder, not otherwise 
specified, with histrionic and dependent features.  
Parenthetically, the examiner also questioned the diagnosis 
of PTSD.  

As a procedural matter, the RO reopened the veteran's claim 
for an acquired psychiatric disorder other than PTSD by 
rating decision dated in July 2001 and denied the claim on 
the merits.  Accordingly, the Board will now review the 
veteran's claim for a neuropsychiatric disorder other than 
PTSD and will consider the claim for PTSD separately.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
chronic acquired psychiatric disorder (other than PTSD) in 
service or a psychosis within one year thereafter for which 
service connection could be established.  Specifically, 
although an in-service note indicates that he was treated for 
a sociopathic personality disorder and an emotionally 
unstable personality, a personality disorder is not a 
disability within the meaning of the law providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).

Moreover, the veteran's current psychiatric disorder (other 
than PTSD), to include emotionally unstable personality, 
personality disorder, adjustment disorder, borderline 
personality, somatization disorder, chronic adjustment 
disorder, dysthymia, and a factitious disorder, were not the 
result of disease or injury incurred in or made worse by 
military service, inasmuch as a specific acquired psychiatric 
disorder was not shown until many years after service, and no 
post-service psychiatric manifestations have been related to 
the veteran's military service.  In point of fact, the 
evidence shows that the veteran was not diagnosed with 
something other than a personality disorder until after he 
filed a claim for PTSD and psychosis in February 1990 and was 
diagnosed with a somatization disorder.  Significantly, none 
of the medical examiners have ever attributed any of his 
current psychiatric disorder (other than PTSD) to his active 
service.

Further, there is no competent evidence that the veteran's 
personality disorder became worse or resulted in a chronic 
psychiatric disorder as a result of his military service.  38 
C.F.R. § 3.303(c) (2001); Johnson v. Principi, 3 Vet. App. 
448, 450 (1992).  Of note, the in-service military physician 
specifically opined that the veteran had been having 
psychiatric problems since at least age 12 and that the pre-
existing personality disorder was not aggravated by military 
service.  There is no evidence to the contrary contained in 
the claims file.  Therefore, the Board finds no evidence of a 
chronic neuropsychiatric disorder (other than PTSD) in 
service which could be compensated.  As such, a claim for 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Again, while the veteran was diagnosed 
with a personality disorder in service, this does not 
demonstrate the presence of a chronic acquired psychiatric 
disorder in service.  No competent medical professional has 
linked his personality disorder to his post-service 
psychiatric pathology.  In sum, the Board finds that the 
veteran's acquired psychiatric disorder other than PTSD may 
not be service connected in the absence of any clinical 
evidence which associates that disorder with service.

Finally, the Board has considered the veteran's statements 
that he has suffered from an acquired psychiatric disorder 
other than PTSD since separation from service in 1966.  
Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings indicative of a chronic 
psychiatric disability other than PTSD.  The veteran lacks 
the medical expertise to offer an opinion as to the existence 
of current psychiatric symptomatology, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for an 
acquired psychiatric disability other than PTSD.

II.  Entitlement to Service Connection for PTSD

While this appeal was pending, the applicable criteria to 
establish service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective from March 
7, 1997.  See 38 C.F.R. § 3.304(f) (2001).  In this case, the 
Board finds that neither the old nor the new provisions are 
more favorable to the veteran.

Under the pre-amended regulations, service connection for 
PTSD required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Under the new, amended 
regulations, service connection for PTSD requires (i) medical 
evidence diagnosing PTSD, (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  

When asked to interpret the pre-amended regulations, with 
respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).

As an initial matter, the Board notes that the service 
records support a finding that the veteran served aboard the 
USS Perkins, a destroyer, from November 1964 to March 1966.  
Records reveal that during 1965, the USS Perkins was part of 
a newly formed "Yankee Team" in the Gulf of Tonkin.  Among 
other things, she performed pilot rescue duties for several 
carriers.  During the "Market Time" operations in 1965, she 
patrolled the coastline of South Vietnam to halt Viet Cong 
infiltration from the sea.  It is reported that she once 
expended over 1,000 five-inch projectiles at Viet Cong 
positions during that time period.  

The veteran maintains that he is entitled to service 
connection for PTSD.  He asserts that he served on the USS 
Perkins off the shores of Vietnam and performed duties as a 
diver, which entailed rescuing downed pilots and pulling dead 
Vietnamese civilians from the waters.  He also contends that 
he swam in Agent Orange-infested waters.

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD for many years after service separation, 
although he clearly was diagnosed with a personality disorder 
and other psychiatric manifestations.  In January 1989, he 
was hospitalized and reported a long history of PTSD 
symptoms.  He was diagnosed with PTSD and an intermittent 
explosive disorder.  In February 1989, he filed a claim for, 
among other things, PTSD.  Outpatient treatment records 
reveal that he sought treatment throughout 1989 for anxiety 
and depression apparently related to his family and personal 
difficulties.  A diagnosis of rule/out PTSD was noted in 
February 1989 but there was no indication on what the 
physician based the diagnosis.  Thereafter, the veteran 
carried a diagnosis of PTSD.  While some examiners have 
recently questioned the validity of the veteran's diagnosis, 
giving the veteran the benefit of the doubt, the Board finds 
that he does, in fact, have a diagnosis of PTSD.

Turning next to the issue, the Board finds that the veteran's 
diagnosis of PTSD was related to his military experiences.  
Specifically, in an August 1995 report, a board of three 
psychiatrists included a diagnosis of PTSD because of the 
veteran's symptoms and because of "some of the events during 
the war."  While they also noted that some of the veteran's 
disability was due to a personality disorder, giving the 
veteran the benefit of the doubt, the Board concludes that 
that the medical evidence establishes a link between the 
veteran's current symptoms of PTSD and in-service stressors.  

Turning now to the final element, credible supporting 
evidence that the claimed in-service stressor occurred, the 
Board finds that the veteran's lay testimony is consistent 
with the objective record with respect to the ship on which 
he served.  Given the veteran's statements as to the events 
in service, his duties on a Destroyer off the coast of 
Vietnam, in addition to a diagnosis of PTSD, which is linked 
to the in-service incidents, the Board finds that the 
evidence is sufficient to corroborate that the stressors 
actually occurred.  Accordingly, with application of the 
benefit of the doubt rule, the Board finds that the criteria 
to establish service connection for PTSD have been met in 
this case.

III.  Entitlement to Service Connection for Tinea Infections, 
Claimed as Jungle Rot of the Feet, Face, and Groin 

The veteran contends, in essence, that he experienced 
"jungle rot" during military service of the feet, face, and 
groin, and continues to suffer from a skin condition.  
Service medical records are negative for a skin or foot 
disorder.  The November 1966 separation examination report 
reflects a normal evaluation of the veteran's skin and feet.  

Post service medical records are negative for tinea 
infections of the feet for many years after service.  In 
December 1988, the veteran sought treatment for, among other 
things, chronic jungle rot.  Consultations were ordered but 
there were no findings with respect to a skin disorder.  In 
February 1989, he filed the current claim for jungle rot, 
which was denied by rating decision dated in April 1989.  In 
May 1989, he was treated for tinea pedis and tinea cruris.  
Additional outpatient treatment records reveal that he sought 
treatment for athlete's feet in January 1990 but no active 
infection was noted.  There was no relationship made or 
considered between military service and the diagnosis of 
athlete's feet.

In a September 1990 personal hearing, the veteran testified 
that he experienced jungle rot on his feet, face, and groin 
while he was stationed on board a ship during military 
service.  He could not recall when and noted that it started 
as a small irritation and became increasingly worse.  He 
noted that he still had the rash.  He could not recall the 
treatment but believed that he received some powder during 
sick call.  He related that he was wet and hot all the time 
on the ship and believed that the condition started at that 
time.  He was currently being treated with an ointment for 
flaky, itchy feet. 

In a June 1995 VA skin examination report, the veteran 
complained of a rash on his feet, which he related started in 
1965.  The rash was pruritic and occasionally bled.  On 
several occasions, it had spread to his groin.  He related 
good control with medication and keeping his feet dry.  After 
a physical examination, the diagnoses included tinea pedis, 
onychomycosis, and post-inflammatory hyper pigmentation of 
the inner thigh, probably secondary to tinea cruris.

Based on the evidence above, the Board finds that the 
veteran's claim must be denied.  First, the Board emphasizes 
the lack of treatment for tinea infections in the service 
medical records, despite the veteran's contentions to the 
contrary.  Specifically, there is no mention of any type of 
skin disorder contained in the service medical records.  
Moreover, the service separation examination showed that the 
veteran's skin was normal.  Therefore, the Board finds that 
the medical evidence fails to show a chronic skin disorder 
during military service.

Next, to the extent the veteran has received post-service 
treatment for tinea infections, it was not until many years 
after separation.  Further, none of the medical examiners 
have attributed the veteran's tinea infections to his active 
service, nor have they indicated that the skin disorders were 
of long standing duration.  Accordingly, the Board finds that 
none of the medical evidence establishes a causal 
relationship between the veteran's current tinea infections 
and military service.  As such, the veteran's claim must be 
denied.

IV.  Entitlement to Service Connection for a Skin Disorder of 
the Arms, Legs, Face, and Ears, Claimed as Due to Exposure to 
Agent Orange

With respect to a separate Agent Orange claim, in addition to 
the regulations governing entitlement to service connection 
outlined above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2001) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2001).  Chloracne, or other 
acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (2001).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In February 1989, the veteran filed a claim for, among other 
things, a skin condition resulting from exposure to Agent 
Orange.  At a September 1990 hearing, he maintained that he 
was claiming a skin condition of the arms, legs, face, and 
ears, separate from the claim for jungle rot.  He contended 
that he was exposed to Agent Orange off the coast of Vietnam 
while in the water as a swimmer.  He recalled being in the 
water with a film of an unknown substance and also that a 
plane dumped what he believed to be Agent Orange in the water 
around him.  He reported that he sought treatment after 
service for a skin rash but the doctors did not related it to 
Agent Orange because they did not know the cause.  Upon 
further questioning, he noted that doctors had told him that 
they suspected the skin disorder was due to Agent Orange.

In this case, the veteran was initially vague about the 
claimed skin disorder associated with Agent Orange exposure 
but later clarified that he was claiming a skin disorder of 
the arms, legs, face, and ears separate and apart from a skin 
condition claimed as jungle rot.  Even assuming that the 
veteran was exposed to Agent Orange, the Board finds no post-
service clinical evidence of a diagnosis consistent with 
Agent Orange exposure to the arms, legs, face, and ears.  Of 
note, there is no evidence of a skin disorder of any kind to 
the arms, legs, face, and ears other than the tinea 
infections addressed above.  Moreover, the currently-
diagnosed tinea infections are not diseases which warrant 
service connection for exposure to Agent Orange.  38 C.F.R. 
§ 3.309 (2001).  As such, the veteran's claim for Agent 
Orange exposure must necessarily be denied. 

In addition, the claim must be denied on a direct basis 
because there is no medical opinion, or other competent 
evidence, linking the veteran's claimed skin disorders with 
any in-service occurrence or event.  Specifically, there was 
no mention of any skin disorders in service, nor has any 
medical examiner attributed the skin disorders to the 
veteran's active service, nor did they indicate evidence that 
they were of long standing duration.  Thus, a direct causal 
link between the veteran's skin disorders and exposure to 
Agent Orange or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.

Finally, in considering all the veteran's claims, the Board 
has taken into consideration the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statements 
and supplemental statements of the case that was provided to 
him by RO.  In addition, the veteran has undergone VA 
examinations for the purpose of specifically addressing the 
issues on appeal, and was provided a due process letter from 
the RO.  Moreover, he requested and received a hearing before 
the RO.  Based on the above, the Board finds that the veteran 
was made fully aware of what was required to substantiate his 
claims and duty to assist has been satisfied.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as other than PTSD, is 
denied.

The claim for entitlement to service connection for PTSD is 
granted.

The claim of entitlement to service connection for tinea 
infections, claimed as jungle rot on the feet, face, and 
groin, is denied.

The claim of entitlement to service connection for a skin 
disorder of the arms, legs, face, and ears, claimed as a 
result of exposure to Agent Orange, is denied.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeal

 

